DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are pending. Claims 8-9 are new. Claim 1 has been amended. 



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites “the sound absorber being attached to a part corresponding to an antinode of a noise at which the compressional waves of the noise are amplified in the sound field space…” this is not disclosed by the originally filed disclosure. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation added to claim 1 is indefinite as it is a method step in an apparatus claim. The limitation “…the sound absorber being attached to a part corresponding to an antinode of a noise at which the compressional waves of the noise are amplified in the sound field space” is in respect to the positioning of the sound absorber, intended use. The remainder of the limitation can only be achieved in actual operation of the apparatus and not in the apparatus itself. See MPEP 2173.05(p) II. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (2,036,755) in view of Takegami et al. (US 2005/0150246 A1), hereafter referred “Takegami,” and Philipp (2,236,111). 

Regarding Claim 1: Hull teaches a unit (20) for a refrigeration cycle device (title), the unit (20) comprising: 
a housing (housing of Figure 2) that has a plurality of surfaces and internally includes a sound field space surrounded by the plurality of surfaces (covered by panels 30, 30a, 52), the plurality of surfaces each reflecting sound waves (interior of  spaces in 71, 76, 41, 40, and 52); 
an expansion device (page 2, first column, lines 64-75) disposed in the sound field space and configured to adjust a flow rate of refrigerant (page 2, first column, lines 64-75); 
a refrigerant pipe (24, 28, and 29) disposed in the sound field space and connected to the expansion device (page 2, first column, lines 64-75); 
and a sound absorber disposed on, among the plurality of surfaces, one or both of two surfaces that face each other in the sound field space (panels 30, 30a, and 52). 

Hulls fails to teach that the expansion device includes a valve body and the sound absorber being attached to a part corresponding to an antinode of a noise at which the compressional waves of the noise are amplified in the sound field space.

Takegami teaches wherein an expansion device (16) includes a valve body (paragraph [0036], lines 7-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the expansion device includes a valve body to the structure of Hull as taught by Takegami in order to advantageously control the refrigerant flow rate (see Takegami, paragraph [0036], lines 7-9).

Hull, however, disclose an unit for a refrigeration cycle device. Therefore, the varying of positions of the sound absorber, i.e. a variable which achieves a recognized result and optimization through routine experimentation is obvious. In this case, the recognized result is that a change in positioning of the sound absorber is a rearrangement of parts. Therefore, since the general conditions of the claims, were disclosed in the prior art by Hull modified supra, it is not inventive to rearrange parts, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sound absorber disposed on the bend portion and intermediate component. Furthermore, the positioning, rearrangement of parts and intended use are recognized by the Examiner to be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 VI A. and C.; and 2144.05 II A and B.

Philipp teaches a sound absorber (29, page 1, second column, lines 13-22) being attached to a part corresponding to an antinode of a noise at which the compressional waves of the noise are amplified in the sound field space (the compressor unit 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the expansion device is an electronic expansion valve to the structure of Hull modified supra as taught by Philipp in order to advantageously reduce noise within the housing (see Philipp, page 2, first column, lines 18-22).

Regarding Claim 2: Hull fails to teach wherein the expansion device is an electronic expansion valve. 
Takegami teaches wherein an expansion device (16) is an electronic expansion valve (paragraph [0036], lines 7-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the expansion device is an electronic expansion valve to the structure of Hull as taught by Takegami in order to advantageously control the refrigerant flow rate (see Takegami, paragraph [0036], lines 7-9).
Regarding Claim 3: Hull further teaches wherein the sound absorber (panels 30, 30a, and 52) is made of pulp fibers (page 2, second column, lines 15-18) including air chambers (31, 32).

Regarding Claim 6: Hull further teaches a refrigeration cycle device, comprising the unit for a refrigeration cycle device (20) of claim 1, as at least one of a heat source side unit (25) and a load side unit (page 1, lines 1-9, second column). 

Regarding Claim 7: Hull further teaches an electric apparatus (electric motor 21 in the refrigerator which has unit 20), comprising the refrigeration cycle device (20) of claim 6.


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (2,036,755) in view of Takegami et al. (US 2005/0150246 A1), hereafter referred “Takegami,” and Philipp (2,236,111), as applied to claim 1, and further in view of Vasco et al. (EP 0224824 A1), hereafter referred to as “Vasco.”

Regarding Claim 4: Hull modified supra fails to teach wherein the sound absorber is further provided to a bent part of the refrigerant pipe and an intermediate component provided to the refrigerant pipe. 
Vasco teaches a sound absorber (1) is further provided to a bent part of a refrigerant pipe (see Figure 1) and an intermediate component provided to the refrigerant pipe (pipe within 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the sound absorber is further provided to a bent part of the refrigerant pipe and an intermediate component provided to the refrigerant pipe to the structure of Hull modified supra as taught by Vasco in order to advantageously provide uniform insulation in the bend of a pipe due to flexibility of sleeve (see Vasco, Column 1, lines 11-21). 

Regarding Claim 8: Hull modified supra fails to teach wherein, in the refrigerant pipe, the sound absorber is not disposed on portions other than the bend portion and the intermediate component.
Hull, however, disclose an unit for a refrigeration cycle device. Therefore, the varying of positions of the sound absorber, i.e. a variable which achieves a recognized result and optimization through routine experimentation is obvious. In this case, the recognized result is that a change in positioning of the sound absorber is a rearrangement of parts. Therefore, since the general conditions of the claims, were disclosed in the prior art by Hull modified supra, it is not inventive to rearrange parts, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sound absorber disposed on the bend portion and intermediate component. Furthermore, the positioning, rearrangement of parts and intended use are recognized by the Examiner to be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 VI A. and C.; and 2144.05 II A and B. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (2,036,755) in view of Takegami et al. (US 2005/0150246 A1), hereafter referred “Takegami,” and Philipp (2,236,111), as applied to claim 1, and further in view of Uhlenbusch (US 9,759,349 B2).

Regarding Claim 5: Hull fails to teaches wherein a sound insulator containing a dielectric material is stacked on the sound absorber. 
Uhlenbusch teaches a sound insulator (14) containing a dielectric material (carbon, title) is stacked on the sound absorber (10, Column 6, lines 15-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a sound insulator containing a dielectric material is stacked on the sound absorber to the structure of Hull as taught by Uhlenbusch in order to advantageously provide additional noise dampening features and air purification (see Uhlenbusch, Column 3, lines 9-17).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (2,036,755) in view of Takegami et al. (US 2005/0150246 A1), hereafter referred “Takegami,” and Philipp (2,236,111), and Vasco et al. (EP 0224824 A1), hereafter referred to as “Vasco,” as applied to claim 4, and further in view of Scherer (3,815,379).

Regarding Claim 9: Hull modified supra fails wherein the intermediate component is a strainer.
Scherer teaches an intermediate component is a strainer (74). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the intermediate component is a strainer to the structure of Hull modified supra as taught by Scherer in order to advantageously filter out particles in the refrigerant (see Scherer, Column 3, lines 29-35).  

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ditzler (2,265,272).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                           
/LEN TRAN/           Supervisory Patent Examiner, Art Unit 3763